Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
This office action is in reply communication filed on 10/19/2021.
Claims 1-20 are pending.

Response to Argument
Applicant’s arguments, see page 10, filled on 10/19/2021, with respect to Drawing Objection has been fully considered and is persuasive. The Drawing Objection has been withdrawn.
Applicant’s arguments, see page 10, filled on 10/19/2021, with respect to Claim Objection has been fully considered and is persuasive. The Claim Objection has been withdrawn.
Applicant’s arguments filled on 10/19/2021with respect to rejection under 35 U.S.C. § 103 of claims 1-4, 8-12 and 16-18 have been fully considered but not persuasive.

	Regarding claim 1, applicant argues that “… However, Okvist' s altitude information does not indicate that content of the first mapping of the first unique node identifier with the cell identifier, which is stored in a memory, is subject to change. As such, the altitude information is used to add or remove entries in the neighbor relation table (NRT), but is not related to changes to content of a mapping of identifiers, as claimed. Therefore, Okvist fails to teach or suggest an indicator related to any type of information that is stored in a memory that Okvist does not teach or suggest updating content of such a mapping of a unique node identifier associated with the cell identifier as claimed. Accordingly, Okvist fails to teach or suggest “receiving... an indicator that content of the mapping is subject to change; and based on the received indicator, the one or more processors updating the content of the mapping stored in the memory with a second unique node identifier of a second terrestrial node of the network associated with the cell identifier”, as recited by amended claim 1.” on page 8-9. (Emphasis added)
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. 
Firstly, according to Paragraphs 32-33 and 40 of Okvist below: 
[0032] Each cell to which a base station provides radio coverage, has a list of neighbor relations, which is stored in a Neighbor Relation table, NRT, which is maintained by the base station of that cell. The NRT of a cell comprises information regarding neighboring cells, such as the Cell Global Identification, CGI, or extended CGI, eCGI, and the Physical Cell Identity, PCI, of the neighboring cells. Additionally, the NRT entry also comprises information about X2 availability, i.e. if eNBs are able to communicate directly with each other, whether the neighbor relation may be used for handover or not, and if the neighbor relation may be removed or changed by the Automatic Neighbor Relation, ANR, function.
[0033] The ANR function exists in LTE, and its objectives are to automatically add and remove entries to or from NRT. Additions to NRT are done by use of Radio Resource Control, RRC, signaling between the base station and WDs which provide measurement control and reporting means. Measurements of neighbor cells is defined by use of RRC, i.e. the WDs report measurement information to a base station serving the WD, and the WDs may also decode and report the unique CGI information of cells that belong to base stations which may be used for serving the WD, upon request by the base station. Depending on the measurements reported by the WDs, the ANR function may add new neighbor relations or remove existing neighbor relations.
[0040] In some embodiments, the step of handling 204 may comprise updating a neighbor relation table, NRT, for a first cell to which the ABB provides radio coverage, based on the altitude information. The updating may comprise updating the neighbor relation table for the first cell such that the NRT of the first cell contains no neighbors, when the altitude information indicates that the aircraft, and thus also the WD and the ABB, is at an altitude above a predefined threshold value. In some embodiments, updating the NRT may comprise updating the NRT to state that no neighbor relations may be used for handover, when the altitude is above a predefined threshold value. Updating the NRT of the first cell such that the first cell has no neighbors, or such that the first cell is not allowed to use any neighbor cells for handover, may be performed when an aircraft is taking off, landing and/or when the aircraft is in the air. By updating the NRT in such a way as described above, unnecessary signaling may be avoided, which results in less signaling load overall in the system. The predefined threshold value above which the NRT of the first cell is updated to contain no neighbors, or to state that no neighbors may be used for handover, may depend on the capabilities of the base stations on the ground and on the capabilities of the WD, and may for example be in the range of 0-1000 meters, such as between 100 and 500 meters. In some embodiments, the altitude threshold value for updating the NRT to contain no neighbors may be higher than the altitude threshold value for updating the NRT to state that no neighbors may be used for handover.
neighbor relation table (NRT)/mapping by the Automatic Neighbor Relation, ANR, function. Wherein the NRT/mapping comprises information regarding neighboring cells, such as the Cell Global Identification, CGI (as unique node identifier), or extended CGI, eCGI (also known as User Location Information), and the Physical Cell Identity, PCI, of the neighboring cells. And depending on the measurements reported by the WDs (by use of Radio Resource Control, RRC, signaling between the base station and WDs which provide measurement control and reporting means), the ANR function may add new neighbor relations or remove existing neighbor relations. The contend of the NRT is changed in according to the adding and the removing of the list of neighbor relation depending on the altitude information/(as indication). Therefore, the content of NRT of Okvist include the list of information regarding neighboring cells, such as CGI, eCGI, and PCI of the neighboring cells, stored in the base station, is the same as the content of the mapping of a unique node identifier associated with the cell identifier as amended claim 1.
Secondly, in comparing to Fig. 5 and Paragraphs 42 to 46 of the Specification (US PG PUB. 2021/0083763), an indicator may be a bit or flag associated with a cell identifier that is associated with both terrestrial towers 110, 112. When the cell identifier is transmitted from terrestrial tower 110 or 112 to HAP 114, the first indicator is transmitted from the terrestrial tower 110 or 112 to HAP 114. When the unique node identifier for HAP 114 is transmitted from HAP 114 to another node, such as terrestrial tower 110 or 112, the second indicator may also be transmitted from HAP 114 to the other node. A database is used to store mappings, such as in a neighbor relation table, and include the indicators. The detected change such as: a change of location of a node, a change of angle of a communication link, or other type of change (eCGI 
In view of the above, Okvist is disclosed the altitude information which indicate that the content of the first mapping of the first unique node identifier with the cell identifier, which is stored in a memory, is subject to change. And thus, Okvist disclose “receiving... an indicator that content of the mapping is subject to change; and based on the received indicator, the one or more processors updating the content of the mapping stored in the memory with a second unique node identifier of a second terrestrial node of the network associated with the cell identifier” as amended claim 1.
Further, Applicant argues that “Independent claims 9 and 17 have been amended in a manner similar to claim 1 and thus similar arguments apply to claims 9 and 17. Accordingly, at least for the reasons discussed above, Applicant respectfully submits that independent claims 1, 9 and 17, and their respective dependent claims 2-8, 10-16 and 18-20 (due to their dependency), are patentable over the cited references of record. 
Based on the arguments presented above, the withdrawal of the rejections of all pending claims is respectfully requested.” on pages 12-13.
  In response to applicant’s argument, the examiner respectfully disagrees with the argument above. As set forth above, the amended claim 1 is not patentable over the cited reference of the record. Independent claims 9 and 17 have been amended in a manner similar to claim 1 and thus similar response to argument set forth above apply to claims 9 and 17. Accordingly, independent claims 1, 9 and 17, and their respective dependent claims 2-8, 10-16 and 18-20 are not patentable over the cited references of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKVIST et al. (US 2021/0218466).

Regarding claim 1, OKVIST discloses a method for performing a handover operation [Figs 1, ¶¶ 1-35; a method for performing a handover operation], the method comprising:
 initiating, by one or more processors of a non-terrestrial node [Fig. 7, ¶ 31; ABB 155/ non-terrestrial node (eNB, eNodeB..)], communication with a first terrestrial node of a network [¶¶ 35-36; user device sent a reconnection message such as an RRCConnectionReestablishmentRequest message include such a dedicated identifier], the first terrestrial node having a first unique node identifier and a cell identifier [¶ 28; each base station in the network 200 may be assigned or otherwise select a local cell identifier (e.g., a physical cell identifier (PCI), a pilot pseudorandom number (PilotPN), or some other type of identifier) intended to be unique in a given geographical region];
 storing, by the one or more processors, a mapping that associates the first unique node identifier with the cell identifier [¶ 32; storing, by the one or more processors, in a Neighbor Relation table, NRT/mapping that containing Cell Global Identification, CGI, or extended CGI/(as first unique node identifier) and the Physical Cell Identity, PCI; wherein each cell to which a base station provides radio coverage, has a list of neighbor relations, which is maintained by the base station of that cell]; 
receiving, by the one or more processors, an indicator that content of the mapping is subject to change [¶ 39; receiving, by the one or more processors, an altitude information/(indicator) that the content of NRT/mapping (the information regarding neighboring cells such as CGI/(as first unique node identifier) and PCI, see ¶ 32) is subject to change (wherein the WD report the measurements of altitude which is too high to successfully communicate with and/or connect to base stations on the ground) (altitude is above a predefined threshold value)]; and 
based on the received indicator, the one or more processors updating the content of mapping stored in the memory with a second unique node identifier of a second terrestrial node of the network associated with the cell identifier [¶¶ 40, 42; updating a neighbor relation table, NRT, for a first cell to which the ABB provides radio coverage, based on the altitude information/(received indicator), adding a new cell as a neighbor for the cell to which the ABB provides radio coverage (wherein the NRT is stored in the memory with the information regarding neighboring cells, such as CGI/(as second unique node identifier of the new cell) and PCI (of the new cell), see ¶ 32)]. 

Regarding claim 2, the combined system of OKVIST and Grant discloses the method of claim 1.
OKVIST further discloses wherein: the first unique node identifier is a first E-UTRAN cell global identifier (ECGI); the second unique node identifier is a second ECGI; and the cell identifier is a physical cell identifier (PCI) [¶ 32; wherein: the first unique node identifier is a first E-UTRAN cell global identifier (ECGI); the second unique node identifier is a second ECGI; and the cell identifier is a physical cell identifier (PCI)].

Regarding claim 3, the combined system of OKVIST and Grant discloses the method of claim 1.
OKVIST further discloses wherein the mapping is stored at a local memory of the non-terrestrial node [Fig. 6, ¶¶ 32, 70; the base station configured for airborne use 155, which comprises memory 604 to store the Neighbor Relation table, NRT/mapping].

Regarding claim 4, the combined system of OKVIST and Grant discloses the method of claim 1.
OKVIST further discloses wherein the receiving of the indicator is based on the non-terrestrial node being in motion relative to the first terrestrial node [Fig. 2, ¶¶ 334-37, 40; wherein the receiving the report the measurements altitude information indicates that the aircraft, and thus also the WD and the ABB, is at an altitude above a predefined threshold value].

Regarding claims 9-12, the claims recite a system of a non-terrestrial node comprising: one or more processors (see OKVIST, Fig. 12) configured to perform the method recited as in claims 1-4, respectively; therefore, claims 9-12 are rejected along the same rationale that rejected in claims 1-4, respectively.

Regarding claims 17-18, the claims recite a non-transitory, computer-readable medium including instructions that, when executed by one or more processors of a non-terrestrial node of a network to perform the method recited as in claims 1-2, respectively; therefore, claims 17-18 are rejected along the same rationale that rejected in claims 1-2, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 1-4, 8-12, and 16-18 are rejected under 35 U.S.C. 103 unpatentable over OKVIST et al. (US 2021/0218466) in view of Narayanan et al. (US 2016/0150453).
 
Regarding claim 1, OKVIST discloses a method for performing a handover operation [Figs 1, ¶¶ 1-35; a method for performing a handover operation], the method comprising:
 initiating, by one or more processors of a non-terrestrial node [Fig. 7, ¶ 31; ABB 155/ non-terrestrial node (eNB, eNodeB..)], communication with a first terrestrial node of a network [¶¶ 35-36; user device sent a reconnection message such as an RRCConnectionReestablishmentRequest message include such a dedicated identifier], the first terrestrial node having a first unique node identifier and a cell identifier [¶ 28; each base station in the network 200 may be assigned or otherwise select a local cell identifier (e.g., a physical cell identifier (PCI), a pilot pseudorandom number (PilotPN), or some other type of identifier) intended to be unique in a given geographical region];
 storing, by the one or more processors, a mapping that associates the first unique node identifier with the cell identifier [¶ 32; storing, by the one or more processors, in a Neighbor Relation table, NRT/mapping that containing Cell Global Identification, CGI, or extended CGI/(as first unique node identifier) and the Physical Cell Identity, PCI; wherein each cell to which a base station provides radio coverage, has a list of neighbor relations, which is maintained by the base station of that cell]; 
receiving, by the one or more processors, an indicator that the mapping is subject to change [¶ 39; receiving, by the one or more processors, an altitude information/(indicator) that the content of NRT/mapping (the information regarding neighboring cells such as CGI/(as first unique node identifier) and PCI, see ¶ 32) is subject to change (wherein the WD report the measurements of altitude which is too high to successfully communicate with and/or connect to base stations on the ground) (altitude above a predefined threshold value)]; and 
based on the received indicator, the one or more processors updating the content of mapping stored in the memory with a second unique node identifier of a second terrestrial node of the network associated with the cell identifier [¶¶ 40, 42; updating a neighbor relation table, NRT, for a first cell to which the ABB provides radio coverage, based on the altitude information/(received indicator), adding a new cell as a neighbor for the cell to which the ABB provides radio coverage (wherein the NRT is stored in the memory with the information regarding neighboring cells, such as CGI/(as second unique node identifier of the new cell) and PCI (of the new cell), see ¶ 32)]. 
Although, OKVIST discloses all aspects of claim invention set forth above, including receiving, by the one or more processors, an indicator that the mapping is subject to change, but does not clearly disclose receiving, by the one or more processors, an indicator “that content of the mapping is subject to change”.
However, Narayanan discloses receiving, by the one or more processors, an indicator that “content of the mapping is subject to change [Fig. 3A, ¶ 61; O&M system (resides in UE/non-terrestrial node) is informed about changes in the NRT/mapping, wherein the O&M is allowed to manage the NRT/mapping].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “receiving, by the one or more processors, an indicator that content of the mapping is subject to change” as taught by Narayanan in the system of OKVIST, so that it would improve handover success rate when PCI confusion exists can result in degradation of user throughput, possible radio loss at the UE and impact to UE battery life as the network tries to adapt HOs to work with PCI confusion [see Narayanan; ¶ 28].

Regarding claim 2, the combined system of OKVIST and Narayanan discloses the method of claim 1.
OKVIST further discloses wherein: the first unique node identifier is a first E-UTRAN cell global identifier (ECGI); the second unique node identifier is a second ECGI; and the cell identifier is a physical cell identifier (PCI) [¶ 32; wherein: the first unique node identifier is a first E-UTRAN cell global identifier (ECGI); the second unique node identifier is a second ECGI; and the cell identifier is a physical cell identifier (PCI)].

Regarding claim 3, the combined system of OKVIST and Narayanan discloses the method of claim 1.
OKVIST further discloses wherein the mapping is stored at a local memory of the non-terrestrial node [Fig. 6, ¶¶ 32, 70; the base station configured for airborne use 155, which comprises memory 604 to store the Neighbor Relation table, NRT/mapping].

Regarding claim 4, the combined system of OKVIST and Narayanan discloses the method of claim 1.
OKVIST further discloses wherein the receiving of the indicator is based on the non-terrestrial node being in motion relative to the first terrestrial node [Fig. 2, ¶¶ 334-37, 40; wherein the receiving the report the measurements altitude information indicates that the aircraft, and thus also the WD and the ABB, is at an altitude above a predefined threshold value].

Regarding claims 9-12 and 16, the claims recite a system of a non-terrestrial node comprising: one or more processors (see OKVIST, Fig. 12) configured to perform the method recited as in claims 1-4 and 8, respectively; therefore, claims 9-12 and 16 are rejected along the same rationale that rejected in claims 1-4 and 8, respectively.

Regarding claims 17-18, the claims recite a non-transitory, computer-readable medium including instructions that, when executed by one or more processors of a non-terrestrial node of a network to perform the method recited as in claims 1-2, respectively; therefore, claims 17-18 are rejected along the same rationale that rejected in claims 1-2, respectively.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 unpatentable over OKVIST et al. (US 2021/0218466) in view of Narayanan et al. (US 2016/0150453), and further in view of Gottwerth et al. (US 2019/0313280).

Regarding claim 5, the combined system of OKVIST and Narayanan discloses the method of claim 1, but does not explicitly disclose wherein the indicator is a flag associated with the first unique node identifier.
However, Gottwerth discloses wherein the indicator is a flag associated with the first unique node identifier [¶ 84; Change Reporting support Indication by setting a flag for UE initiated TAU/RAU procedure using ECGI/TAI in the ULI].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indicator is a flag associated with the first unique node identifier” as taught by Gottwerth in the combined system of OKVIST and Narayanan, so that it would provide application of the maximum transmission unit setting in an end-to-end network [see Gottwerth; ¶ 2].

Regarding claim 13, the claim recites the system of claim 9 to perform the method recited as in claim 5; therefore, claim 13 is rejected along the same rationale that rejected in claim 5.

Regarding claim 19, the claim recites the non-transitory, computer-readable medium of claim 17 to perform the method recited as in claim 5; therefore, claim 19 is rejected along the same rationale that rejected in claim 5.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 unpatentable over OKVIST et al. (US 2021/0218466) in view of Narayanan et al. (US 2016/0150453), and further in view of Goyal et al. (US 2020/0314906).

Regarding claim 6, the combined system of OKVIST and Narayanan discloses the method of claim 1, but does not explicitly disclose wherein the indicator is a flag associated with the cell identifier.
However, Goyal discloses wherein the indicator is a flag associated with the first unique node identifier [¶¶ 174, 181; wherein the indicator with an eDCTS Flag to set values (“0” or “1”)  of Receiver An identification (e.g., unique identification) identification of the receiving node (e.g. UE/gNB) with respect to the UE/gNB transmitter, (e.g., C-RNTI, PCI)].   
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the indicator is a flag associated with the first unique node identifier” as taught by Goyal in the combined system of OKVIST and Narayanan, so that it would provide transmitter identification, receiver identification, eCTS flag, QoS, and/or the buffer status in the eDRTS [see Goyal; ¶ 175].

Regarding claim 14, the claim recites the system of claim 9 to perform the method recited as in claim 6; therefore, claim 14 is rejected along the same rationale that rejected in claim 6.

Regarding claim 20, the claim recites the non-transitory, computer-readable medium of claim 17 to perform the method recited as in claim 6; therefore, claim 20 is rejected along the same rationale that rejected in claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 unpatentable over OKVIST et al. (US 2021/0218466) in view of Narayanan et al. (US 2016/0150453), and further in view of Wang et al. (US 2021/0068026).

Regarding claim 7, the combined system of OKVIST and Narayanan discloses the method of claim 1, but does not explicitly disclose wherein the updating of the mapping occurs after the one or more processors initiates communication with the second terrestrial node of the network.
However, Wang discloses wherein the updating of the mapping occurs after the one or more processors initiates communication with the second terrestrial node of the network [¶¶ 46-47; Table 1, wherein initiates communication with a new neighbor cell to the NRT when the new neighbor cell is found by detecting neighbor cells by an Automatic Neighbor Relationship (ANR) function, and maintain (establish and/or update) multiple NRTs according to the type of the user equipment; wherein each Neighbor Relation (NR) entry in Table 1 records related information of one neighbor cell].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the updating of the mapping occurs after the one or more processors initiates communication with the second terrestrial node of the network” as taught by Wang in the combined system of OKVIST and Narayanan, so that it would reducing interference between the aerial user equipment and the respective base stations and achieving better communication performance between the aerial user equipment and the wireless communication network [see Wang; ¶ 9].

Regarding claim 15, the claim recites the system of claim 9 to perform the method recited as in claim 7; therefore, claim 15 is rejected along the same rationale that rejected in claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 unpatentable over OKVIST et al. (US 2021/0218466) in view of Narayanan et al. (US 2016/0150453), and further in view of Grant et al. (US 2016/0174282).

Regarding claim 8, the combined system of OKVIST and Narayanan discloses the method of claim 1, but does not explicitly disclose wherein the updating of the mapping includes checking a unique node identifier of a node with which the one or more processors are communicating at regular intervals.
However, Grant discloses wherein the updating of the mapping includes checking a unique node identifier of a node with which the one or more processors are communicating at regular intervals [¶¶ 7, 22-23, 74, 94-96; checks the health of the connection of the candidate source cells 18 are cells 18 in the neighbor list of the target cell 18 that have the same cell identifier (e.g., PCI) as the source cell 18 of the wireless device 20 within a configurable time (e.g., a predefined amount of time)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the updating of the mapping includes checking a unique node identifier of a node with which the one or more processors are communicating at regular intervals” as taught by Grant in the combined system [see Grant; ¶ 9].

Regarding claim 16, the claim recites the system of claim 9 to perform the method recited as in claim 8; therefore, claim 16 is rejected along the same rationale that rejected in claim 8.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In additional to references cited that are used for rejection as set forth above, Goyal et al. (US 2020/0314906) is also considered as relevant prior arts for rejection of in claims 1, 9, and 17 for limitation “storing a mapping that associates the first unique node identifier with the cell identifier; receiving, by the one or more processors, an indicator that the mapping is subject to change; and based on the received indicator, the one or more processors updating the mapping to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG LA/Primary Examiner, Art Unit 2469